Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10 & 16 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 8 recites machining… after applying the coating material.  Claim 8 depends from claim 2.  Claim two contains two distinct steps of applying coating material.  The step of applying coating material to the gear teeth in parent claim 1 and the step of applying coating to the races in claim 2.  Claim 2 does not recite that the applying step from claim 1 further includes coating the races, rather it is presented as a potentially distinct coating step that could occur at a different time.  Claim 8 does not identify which application is must come after, creating confusion.  There are three possibilities.  One possibility is that the gear teeth are coated, and then machined (hobbed).  The second possibility is that the rings are coated, then the gear teeth are hobbed, and then the gear teeth are coated.  A third possibility is that both the teeth and rings Claim 9 is rejected based on its dependence.
Claims 10 and 16 recite about half.  This is a relative term that is unclear.  Just how close to 50% is required to teach or potentially infringe the claim.  It is also unclear based on the claim, in view of the specification, if claims 10 and 16 are reciting that half of the teeth are coated (i.e. there are 100 teeth, and 50 are completely coated and the other 50 are not coated at all) or that half of each tooth (i.e. one of the two faces of each tooth) is coated.  The specification indicates the latter, but the claim lends itself to only the former as written.  For both of these reasons, the metes and bounds of the claim are indefinite.  

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 11-13, 15, & 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105020265 to Guodian United Power Tech (hereafter “Guodian”).
Claim 1 recites a method for manufacturing a slewing ring bearing for a wind turbine.  Guodian relates to such a method.  Se Guodian [0002].  Guodian teaches a method of fabricating and then coating the bearing rings of a wind turbine.  See Guodian [0002].2  Guodian teaches the existence of both an outer race (1) and an inner race (2) with a plurality of roller elements (5) between the[m].  See Guodian Figs. 1-2 and [0033].  These two races must have been form[ed] in such fashion and Guodian teaches that both are made of stainless steel.  See Guodian [0016].  Figures 1-2 of Guodian also show that the inner race (2) [has[ a plurality of gear teeth (6).  See Guodian [0033].  Figure 1 of Guodian shows that the step of arranging the inner race within the outer race.  Guodian then teaches spray coating the teeth with a solid molybdenum coating for applying a coating material to at least a portion of the plurality of gear teeth via an additive manufacturing process.  Guodian also anticipates that the coating material [is] different than the base material because Molybdenum is a different material than the base steel.  Finally, reducing corrosion and increasing lubrication both increase the durability if the teeth.  Claim 2 recites applying the coating material to at least one of the outer race or the inner race via the additive manufacturing process.  Since the teeth are part of the inner race, the spray coating of the teeth meets claim 2.  Regarding claim 3, Guodian teaches spraying the coating.  This is inferred to be either cold spraying or thermal spray[ing] both recited in the list of claim 3.  Regarding claim 7, Guodian teaches using stainless steel.  Regarding claim 11, Guodian relates to a pitch bearing system.  See Guodian [0009].
Claim 12 recites a slew ring bearing produced using method steps recited in claim 1.  The product-by-process features of claim 12, such as reciting that the coating is printed on the gear teeth have no patentable weight.  Regardless, Guodian teaches this slew ring using the same citations as claim 1.  Claim 13 has no patentable weight other than any unique material properties that might exist in a coating when applied using one of the recited processes.  Since Guodian teaches spraying, these properties would exist.  Claims 15 and 17 recites the same features as claim 7 and 11 and are rejected for the same reasons.  
Claims 18 and 19 recites the same features as claims 1 & 2, the only differences being that claims 18 & 19 reverse the recitation of coating the teeth and gears, in claims 1 and 2 respectively to coating the races and gears respectively in claims 18-19.  The rejections of claims 1 and 2 still anticipate claims 18-19, however.  Claim 20 recites the features of claim 3 and is rejected for the same reasons.
  
Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 3 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 11-13, 15, & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0104577 to Hansen in view of U.S. 2018/0106294 to Hiramatsu.
Claim 1 recites a method for manufacturing a slewing ring bearing for a wind turbine.  Hansen relates to such a method.  See Hansen [0001]-[0003].  Hansen teaches forming [both] and outer race (8) and an inner race (6) with a plurality of roller elements (10) between the[m].  See Hansen  [0028]-[0030] and Figs. 5-8.  The two races are both formed of steel.  See Hansen [0028].  The inner race (6) has a plurality of gear teeth (45).  See Hansen Figs. 5-8.  Hansen then teaches that both the bearing rings and the teeth are coated with corrosion resistance materials.  See Hansen [0029].  Hansen lists that the coating material may be zinc or chrome, which are both different [materials] than the base material.  See Hansen [0029].  
Hansen does not explicitly teach what coating system is used.  Yet one of ordinary skill would know that some type of coating process would be required and would look to similar art for suitable coating methods.  Hiramatsu teaches coating a wind turbine bearing ring with a zinc coating, similar to Hansen.  See Hiramatsu [0007]-[0010].  Hiramatsu further teaches thermally spraying the coating on.  See Hiramatsu [0010].  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, Hansen teaches a base method that requires coating.  Hiramatsu in a nearly identical method uses thermal spraying as the coating method.  It would have been obvious to modify Hansen to use thermal spray as its coating method.  Furthermore, such a additive manufacturing process[es] in claim 3.  Thus, this combination teaches both claim 1 and claim 3.
Regarding claim 2, Hansen teaches coating both the teeth and the bearing rings.  See Hansen [0029].  Regarding claim 7, Hansen teaches the races are steel.  See Hansen [0028].  Regarding claim 11, Hansen relates to a pitch bearing system.  See Hansen [0001]-[0003].  
Claim 12 recites a slew ring bearing produced using method steps recited in claim 1.  The product-by-process features of claim 12, such as reciting that the coating is printed on the gear teeth have no patentable weight.  Regardless, Hansen teaches this slew ring using the same citations as claim 1.  Claim 13 has no patentable weight other than any unique material properties that might exist in a coating when applied using one of the recited processes.  Since Hansen teaches spraying, these properties would exist.  Claims 15 and 17 recites the same features as claim 7 and 11 and are rejected for the same reasons.  
Claims 18 and 19 recites the same features as claims 1 & 2, the only differences being that claims 18 & 19 reverse the recitation of coating the teeth and gears, in claims 1 and 2 respectively to coating the races and gears respectively in claims 18-19.  The rejections of claims 1 and 2 still anticipate claims 18-19, however.  Claim 20 recites the features of claim 3 and is rejected for the same reasons.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0104577 to Hansen in view of U.S. 2018/0106294 to Hiramatsu, and further in view of U.S. 2014/0254970 to Guilford.
Claim 4 recites that the coating material comprises at least one of boron nitride, aluminum oxide, silicon carbide, tungsten carbide, or a nickel-based alloy.  Neither Hansen nor Hiramatsu explicitly teach using any of these as the coating.  But Hansen teaches chrome as one coating option.  See Hansen [0029].  Guilford teaches that tungsten carbide coating is a known substitute for chrome coating in bearing arts.  See Guilford [0017] and [0021].  It is obvious to substitute known substitute materials for each other in an art.  See MPEP 2143(B).  Thus, it would have been obvious to modify Hansen/Hiramatsu to use tungsten carbide in place of chrome.  This also teaches claim 14.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over either CN 105020265 to Guodian United Power Tech or the combination of U.S. 2007/0104577 to Hansen in view of U.S. 2018/0106294 to Hiramatsu; and further in view U.S. 2018/0156203 to Christensen.
Claim 5 recites casting the outer race and the inner race.  Neither of the base references in the two rejections of claim 1 above (Guodian or Hansen) teach how the steel bearing rings are formed.  Neither explicitly teach a non-casting technique, they are merely silent on how the rings are formed.  Yet one of ordinary skill would have inferred that some known fabrication method would be used.  Christensen teaches that one known method for forming such bearing rings is casting.  See Christensen [0001] and [0011].  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to use casting to be fabrication method when forming the bearing races in both rejections.  Claim 6 recites casting the outer race and the inner race further comprises: pouring a liquid material into molds of the inner race and the outer race; and, allowing the liquid material to solidify in the molds so as to form the inner race and the outer race.  It is examiner’s understanding that the steps of claim 6 constitute the basic of casting and therefore one of ordinary skill would infer that Christensen teaches these steps.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of U.S. 2018/0106294 to Hiramatsu; and further in view U.S. 2019/0136962 to Hasan.4
Claim 9 (addressed out of order) recites hobbing…the plurality of gear teeth after applying the coating material.  Claim 8 recites a broader version of this step.  Hansen/Hiramatsu does not teach such a feature.  But it would have been obvious to modify Hansen to hobb the gear teeth after coating in view of Hasan.
Hasan relates to fabricating wind turbine gearbox rings.  See Hasan [0001].  Hasan teaches casting these rings and then coating them, via additive manufacturing, with a hardening coating.  This is highly analogous to Hansen et al.  In both cases, a large, cumbersome wind turbine gearing ring is being coated with cold or thermal spraying.  See Hasan [0034].  One of ordinary skill would expect that techniques for gearbox rings would also be suitable for blade bearing rings, as the scale, forces, and environment would be similar.  Hasan teaches that after .

Claims 1-9, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view U.S. 2019/0136962 to Hasan.
This rejection is presented with great brevity, in view of the expectation that Hasan will be disqualified as a reference, and in view of the identical nature of the method of Hasan.
	AAPA teaches the existence of wind turbine bearing rings, teaches that they are typically forged, and suggests a new improved method for fabricating such rings would be desired.  Hasan teaches a method for fabricating wind turbine gearbox gear-rings.  See Hasan [0001].  Hasan teaches that these rings are cast from steel and then coated, using an additive manufacturing process, such as cold spraying or thermal spraying, with a hardening material.  See Hasan [0047]-[0049].  Hasan teaches that the coating may be boron nitride or tungsten carbide and also teaches hobbing the gear teeth after coating.  See Hasan [0045] and [0049].  This teaches all of the features of claims 1-9, 11-15, and 17-20.
	One of ordinary skill would have recognized as a matter of common sense that the fabrication method of Hasan would be applicable to a bearing ring, and an improvement over the prior fabrication methods.  Thus, one of ordinary skill would have applied the entire fabrication method of Hasan to create a bearing system as claimed.

Allowable Subject Matter
Claim 10 & 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
If claims 10 and 16 are amended to recite that only one face of each tooth is coated, such a claim would be allowable.  The prior art teaches treatment of bearing ring gear teeth with 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 All paragraph citations in Guodian are to the English translation provided in applicant’s IDS.
        3 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”
        4 Hasan contains one inventor in common with the instant application and is commonly assigned.  Applicant is requested to indicate if Hasan may be disqualified as a prior art reference under 102(b)(2).